PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Application of
Bovankovich
Application No. 16/209,466
Filed:   December 4, 2018
Attorney Docket No.  JUMB-001/02US 348349-2003
:
:
:   DECISION ON PETITION
:    UNDER 37 CFR 1.78
:


This is a decision on the petition under 37 CFR 1.78(c) filed June 21, 2022, to accept an unintentionally delayed claim for the benefit of priority to the prior-filed application set forth in the corrected Application Data Sheet filed concurrently with the instant petition.  

The petition under 37 CFR 1.78(c) is DISMISSED.

A petition for acceptance of a claim for late priority under 37 CFR 1.78(d) is only applicable to those applications filed on, or after, November 29, 2000.  Further, the petition is appropriate only after the  expiration of the period specified in 37 CFR 1.78(d).  In addition, the petition under 37 CFR 1.78(c) must be accompanied by: 
 
the reference required by 35 U.S.C § 119 and paragraph (d)(2) to the  prior-filed application, unless previously submitted; 
 
the petition fee set forth in § 1.17(m), and 
 
a statement that the entire delay between the date the claim was due under 37 CFR 1.78(a)(4) and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional. 
 
The instant nonprovisional application was filed after November 29, 2000, and the claim herein for the benefit of priority to the prior-filed application is submitted after the expiration of the period specified in 37 CFR 1.78(a).  

The petition does not, however, comply with item (1) above.

It is noted that 37 CFR 1.76(c)(2) states:

(2) An application data sheet providing corrected or updated information may include all of the sections listed in paragraph (b) of this section or only those sections containing changed or updated information. The application data sheet must include the section headings listed in paragraph (b) of this section for each section included in the application data sheet, and must identify the information that is being changed, with underlining for insertions, and strike-through or brackets for text removed, except that identification of information being changed is not required for an application data sheet included with an initial submission under 35 U.S.C. 371.

Section 601.05(a)(II) of the Manual of Patent Examining Procedure (MPEP) explains what is meant by “corrected or updated information” and states, in pertinent part, that:

II.CORRECTING AND UPDATING AN ADS OR INFORMATION OTHERWISE OF RECORD

37 CFR 1.76(c) provides the procedure for correcting and updating not only an application data sheet (ADS), but also information otherwise of record (e.g., information provided on the most recent filing receipt). Any ADS filed after the filing date of the application is considered a corrected (or updated) ADS even if an ADS was not previously submitted. Such a corrected ADS must identify the information that is being changed with underlining for insertions and strike-through or brackets for text removed, except that identification of information being changed is not required for an ADS included with an initial submission under 35 U.S.C. 371. In general, the identification of the information being changed should be made relative to the most recent filing receipt. A corrected ADS may be submitted until payment of the issue fee to either correct or update information in a previously submitted application data sheet, or in an inventor’s oath or declaration under 37 CFR 1.63, 1.64 , or 1.67, or otherwise of record. See 37 CFR 1.76(c)(1). However, inventorship changes must comply with the requirements of 37 CFR 1.48, foreign priority and domestic benefit information changes must comply with 37 CFR 1.55 and 1.78, and correspondence address changes must comply with 37 CFR 1.33(a). Note also that any request to correct or update the name of the applicant, or change the applicant, must comply with 37 CFR 1.46(c). 

Consideration of the filing receipt mailed on December 21, 2018, reveals that the benefit claim to provisional application 61/723,906 from application 14/069,454 was not entered.  Accordingly, application data relating the provisional application as contained in the “Domestic Benefit/National Stage Information” section of the corrected ADS filed on June 21, 2022, is required to be underlined, in its entirety, as the entire claim—including the “Application Number”, “Continuity Type”, “Prior Application Number”, and “Filing Date”— in accordance with 37 CFR 1.76(c)(2), as the entirety of the claim is an addition to the application data with the reference point being the filing receipt mailed on December 21, 2018.1  

Before the petition under 37 CFR § 1.78 can be granted, a renewed petition under 37 CFR § 1.78(c) and a corrected Application Data Sheet that complies with 37 CFR 1.76 and 37 CFR 1.78 is required.  No petition fee is required with the renewed petition.


Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By fax:			(571) 273-8300
			ATTN: Office of Petitions

Or via Patent Center

Any questions concerning this decision may be directed to the undersigned at (571) 272-3222.  

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        






















    
        
            
        
            
    

    
        1 It is noted that a Corrected Filing Receipt was mailed on June 27, 2022, that also does not reflect that benefit claim to provisional application 61/723,906 from application 14/069,454.